831 F.2d 292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Benjamin WRIGHT, Petitioner-Appellant,v.UNITED STATES BUREAU OF PRISONS, United States Marshal'sService, Respondents-Appellees.
No. 87-7102.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1987.Decided:  Sept. 28, 1987.

Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Willie Benjamin Wright, appellant pro se.
Rudolf A. Renfer, Jr., Office of U.S. Attorney, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing habeas corpus relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Wright v. Bureau of Prisons, C/A No. 86-1062-HC (E.D.N.C., Mar. 10, 1987).


2
AFFIRMED.



*
 Wright challenges the district court's exercise of jurisdiction over this case during the pendency of an appeal from an interlocutory order granting him in forma pauperis status.  This challenge is without merit because a " 'notice of appeal from a nonappealable order does not render void for lack of jurisdiction acts of the trial court taken in the interval between the filing of the notice and the dismissal of the appeal.' "    United States v. Dunbar, 611 F.2d 985, 987 (5th Cir.1980) (citation omitted)